Name: Commission Regulation (EC) No 338/1999 of 15 February 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product;  agricultural policy
 Date Published: nan

 EN Official Journal of the European Communities16. 2. 1999 L 41/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 338/1999 of 15 February 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 1498/ 98 (2), and in particular Article 4 (1) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 16 February 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 February 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 198, 15. 7. 1998, p. 4. EN Official Journal of the European Communities 16. 2. 1999L 41/2 ANNEX to the Commission Regulation of 15 February 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 88,6 204 49,7 212 104,0 624 198,1 999 110,1 0707 00 05 052 118,3 068 187,4 999 152,8 0709 10 00 220 132,9 999 132,9 0709 90 70 052 136,0 204 202,3 999 169,2 0805 10 10, 0805 10 30, 0805 10 50 052 36,2 204 39,7 212 42,6 220 27,5 600 48,1 624 54,5 999 41,4 0805 20 10 204 74,3 999 74,3 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 56,4 204 64,7 464 96,1 600 95,7 624 83,4 999 79,3 0805 30 10 052 49,2 600 72,2 999 60,7 0808 10 20, 0808 10 50, 0808 10 90 039 76,4 060 45,7 400 81,7 404 67,2 528 113,1 706 107,2 720 84,9 728 89,1 999 83,2 0808 20 50 052 132,7 388 106,7 400 80,7 512 68,0 528 79,9 624 55,8 999 87,3 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.